Exhibit 10.38

 

CONSENT AND ACCELERATION AGREEMENT

 

This CONSENT AND ACCELERATION AGREEMENT dated as of February 7, 2002, is among
TPS GP, INC., a Florida corporation (“TPS GP”), TPS LP, INC., a Florida
corporation (“TPS LP”), PANDA GS V, LLC, a Delaware limited liability company
(“Panda GP”), PANDA GS VI, LLC, a Delaware limited liability company (“Panda
LP”), PANDA ENERGY INTERNATIONAL, INC., a Texas corporation (“PEII”), TECO POWER
SERVICES CORPORATION, a Florida corporation (“TPS”), TECO ENERGY, INC., a
Florida corporation (“TECO”), and BAYERISCHE HYPO- UND VEREINSBANK AG, NEW YORK
BRANCH as agent under the Revolving Credit Agreement described below (in such
capacity the “Administrative Agent”).

 

A.     TPS GP, TPS LP (collectively with TPS GP and their respective permitted
successors and assigns, the “TPS Partners”), Panda GP and Panda LP (collectively
with Panda GP and their respective permitted successors and assigns, the “Panda
Partners”) are the partners of TECO-PANDA Generating Company, L.P., a Delaware
limited partnership (“TPGC”), under an Amended and Restated Limited Partnership
Agreement dated as of June 12, 2001, as amended to the date hereof and as the
same may be amended hereafter from time to time (the “Limited Partnership
Agreement”).

 

B.     Pursuant to Section 5.7 of the Limited Partnership Agreement, the TPS
Partners have agreed to purchase, and the Panda Partners have agreed to sell,
the partnership interests in TPGC held by the Panda Partners for a purchase
price of $60,000,000 on January 31, 2007, or on an earlier date under the
certain circumstances as herein specified (the “Purchase Obligation”).

 

C.     The Panda Partners have entered into a Senior Secured Revolving Credit
Agreement (the “Revolving Credit Agreement”) dated as of February 7, 2002, among
the Panda Partners as borrowers, the lenders named therein and from time to time
a party thereto (the “Lenders”), and the Administrative Agent).

 

D.     The Panda Partners will lend certain proceeds to PEII pursuant to the
Intercompany Loan Agreement, dated as of February 7, 2002, among the Panda
Partners as lenders, and PEII as borrower (the “Intercompany Agreement”).

 

E.     To secure their obligations to the Lenders under the Revolving Credit
Agreement, the Panda Partners have pledged to the Administrative Agent all of
their assets including their partnership interests in TPGC and their right to
receive the proceeds of the Purchase Obligation.

 

F.     The Panda Partners, PEII, the TPS Partners and TECO have agreed that the
Administrative Agent and TECO may, under certain circumstances, accelerate the
Purchase Obligation, and the Administrative Agent has also agreed that TECO may
cure certain defaults under the Revolving Credit Agreement.



--------------------------------------------------------------------------------

 

NOW THEREFORE, in consideration of each of the foregoing recitals and for other
good and valuable consideration, receipt of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.     Definitions. Capitalized terms used herein but not defined herein shall
have the respective meanings ascribed thereto in Schedule 1 hereto, unless the
context requires otherwise.

 

2.     Consents.

 

2.1.     Consent to Security Interests of the Administrative Agent. TECO, TPS
and the TPS Partners hereby (a) consent to the grant to the Administrative Agent
of the Revolver Security Interest under the Panda Partners Security Agreements,
including the pledge by the Panda Partners of their interest in TPGC, the pledge
of the right to receive the proceeds of the Purchase Obligation, and the grants
of security interests by PEII, PDC, PLC and the Panda Partners as described in
the Revolving Credit Agreement, and (b) acknowledge having received the
Revolving Credit Agreement, each Panda Partners Security Agreement, and any
other documents that they have deemed necessary to enter this Agreement, the
Make-Whole Agreement, and the Fifth Amendment to the Limited Partnership
Agreement, and the transactions contemplated thereby.

 

2.2.     Consent to Security Interests of the TPS Partners and TECO. The
Administrative Agent, acting for the Lenders, hereby consents to the subordinate
grant to TECO and the TPS Partners by PEII, PDC, PLC and the Panda Partners of
the TECO Security Interest under the TECO Security Agreements.

 

  3.   Cure Rights.

 

3.1.     Cure of Panda Defaults.

 

(a)     The Administrative Agent hereby agrees to, and will promptly, give to
TECO written notice of “Events of Default” (as such terms are defined in the
Revolving Credit Agreement) that are based on Panda Partners failure to make a
payment of money (whether principal, interest, reimbursable amounts or
otherwise) to the Administrative Agent, Lenders or Issuing Bank thereunder.

 

(b)     The Administrative Agent agrees to forbear from exercising any remedies
or from accelerating the indebtedness of the Panda Partners under the Revolving
Credit Agreement for five Business Days after giving such written notice to
TECO, during which time TECO may make a payment to the Administrative Agent to
cure in every respect and degree such default (a “Cure Payment”). TECO may not
exercise its right to cure under this Section 3.1 more than twice in any
twelve-month period, nor more than five times in total.

 

(c)     In the event that TECO makes and Administrative Agent receives a Cure
Payment, such “Event of Default” shall be deemed to be cured under the Revolving
Credit Agreement, but such cure shall not relieve the Panda Partners or PEII of
their obligations with respect to such Cure Payment as provided in the
Make-Whole Agreement.

 

 

2



--------------------------------------------------------------------------------

 

3.2.     Notice to Administrative Agent. TECO agrees to, and will promptly,
notify Administrative Agent when PEII or the Panda Partners have reimbursed any
Cure Payment under the Make-Whole Agreement.

 

  4.   Acceleration of the Purchase Obligation and Payment to the Administrative
Agent.

 

4.1.     Delivery of Triggering Event Notice. Subject to the terms of this
Section 4, after a party’s obtaining knowledge of any Triggering Event, the
Purchase Obligation may be activated on the terms set forth in this Section 4 by
the delivery of a written notice setting forth the nature of the Triggering
Event and, if delivered by Administrative Agent, the current Revolving Loan
Balance.

 

(a)     In the event of the occurrence of a Triggering Event other than a
Special Triggering Event, the Administrative Agent may, but shall not be
required hereunder to, deliver a Triggering Event Notice.

 

(b)     In the event of the occurrence of a Special Triggering Event, either of
Administrative Agent or TECO may deliver a Triggering Event Notice of such
Special Triggering Event at any time after it has knowledge of the occurrence of
such Special Triggering Event.

 

(c)     Each Triggering Event Notice shall be delivered to each other party to
this Agreement.

 

4.2.     TECO Triggering Events. In the event that the Triggering Event Notice
delivered pursuant to Section 4.1 is a notice of a TECO Triggering Event, TECO
shall have five Business Days in which to deliver a TECO Credit Support or
otherwise to cure such TECO Triggering Event. Until the end of such period of
five Business Days, the Administrative Agent agrees to forbear from exercising
any remedies or from accelerating the indebtedness of the Panda Partners under
the Revolving Credit Agreement, other than the “draw stop” provisions in Section
9.2 of the Revolving Credit Agreement and any other remedies reasonably deemed
necessary by the Administrative Agent to preserve the value of its Collateral.
If the TECO Triggering Event is not cured, by the delivery of the TECO Credit
Support or otherwise, within five Business Days after the Triggering Event
Notice Date, then (a) the Administrative Agent may proceed with exercising any
or all remedies under the Revolving Credit Agreement and (b) the Purchase
Obligation Closing shall occur within seven Business Days after the Triggering
Event Notice Date in accordance with Section 4.7. The Administrative Agent
acknowledges that, prior to the delivery of a Triggering Event Notice relating
to a TECO Triggering Event, TECO may deliver a TECO Credit Support, and as long
as such TECO Credit Support is in effect, no TECO Triggering Event may occur and
no Triggering Event Notice relating to a TECO Triggering Event may be delivered.

 

4.3.     Special Triggering Events. In the event that the Triggering Event
Notice delivered pursuant to Section 4.1 is a notice of a Special Triggering
Event, unless both TECO and the Administrative Agent waive the Triggering Event,
then the Purchase Obligation Closing

 

 

3



--------------------------------------------------------------------------------

 

shall occur within seven Business Days after the Triggering Event Notice Date in
accordance with Section 4.7.

 

4.4.     Other Triggering Events. In the event that the Triggering Event Notice
delivered pursuant to Section 4.1 is a notice of a Triggering Event that is a
Panda Triggering Event, then the Purchase Obligation Closing shall occur within
seven Business Days after the Triggering Event Notice Date in accordance with
Section 4.7.

 

4.5.     Obligation during Insolvency Event or Other Delay. The parties hereto
acknowledge that in the event that PEII, Panda GP or Panda LP is experiencing an
Insolvency Event, or the Administrative Agent is required to foreclose upon the
Panda Partnership Interests in order to convey them to the TPS Partners free of
liens and encumbrances as contemplated by Section 4.7(c), or the Purchase
Obligation would otherwise expire after the Administrative Agent has delivered a
Triggering Event Notice and the Purchase Obligation Closing is pending, or for
whatever reason other than intentional willful delay on the part of the
Administrative Agent the Purchase Obligation Closing can not occur by the time
the Purchase Obligation would otherwise expire, then the Purchase Obligation
will remain valid and enforceable, and exercisable by Administrative Agent in
the manner set forth in the Limited Partnership Agreement and Sections 4.1 to
4.4 hereof.

 

4.6.     Auction. The parties hereto agree that if the Panda Partnership
Interests are required to be auctioned or otherwise sold to or made available to
one or more third parties or the general public, whether as a result of an
Insolvency Event as described in Section 4.5, or for any other reason to enable
the Administrative Agent to convey the Panda Partnership Interests to the TPS
Partners free of liens and encumbrances, TECO will cause the TPS Partners to bid
or otherwise offer or make available at least the lesser of the Revolving Loan
Balance or $60,000,000 for such Panda Partnership Interest in such auction or
other sale. The covenant in the foregoing sentence will apply regardless of any
other bids or bidders at such auction or sale.

 

4.7.     Closure of the Purchase Obligation and Payment Therefor.

 

(a)     At the Purchase Obligation Closing, if the Adjusted Purchase Price
exceeds the amount owed to the Lenders and the Administrative Agent at the time
of the Purchase Obligation Closing, including all interest, fees and expenses
(the “Revolving Loan Balance”), then TECO shall cause the TPS Partners to pay,
and the TPS Partners shall pay (regardless of the value of the Panda Partnership
Interests or the value of TPGC), for the Panda Partnership Interests by paying
to the Administrative Agent, for the account of the Panda Partners, an amount
equal to the Revolving Loan Balance, and shall pay to the Panda Partners the
balance of the Adjusted Purchase Price, and the Panda Partners and PEII
acknowledge and agree that the payment of an amount equal to the Adjusted
Purchase Price in part to the Administrative Agent for the account of the Panda
Partners, and the balance to the Panda Partners shall constitute full payment
for the Panda Partnership Interests.

 

(b)     At the Purchase Obligation Closing, if the Revolving Loan Balance equals
or exceeds the Adjusted Purchase Price, then TECO shall cause the TPS Partners
to pay, and the TPS Partners shall pay (regardless of the value of the Panda
Partnership Interests or the value of TPGC), to the Administrative Agent, for
the account of the Panda Partners, in full payment for

 

 

4



--------------------------------------------------------------------------------

 

the Panda Partnership Interests, an amount equal to the lesser of the Revolving
Loan Balance and $60,000,000. The Panda Partners and PEII acknowledge and agree
that the payment to the Administrative Agent of the amount set forth in the
preceding sentence shall constitute full payment for the Panda Partnership
Interests. The Panda Partners and PEII acknowledge and agree that, to the extent
the amount paid to the Administrative Agent exceeds the Adjusted Purchase Price,
their obligations under the Make-Whole Agreement shall not be discharged by the
delivery of the Panda Partnership Interests.

 

(c)     At, and as a condition to, the Purchase Obligation Closing, the payments
described in Section 4.7(a) or Section 4.7(b) shall be made, and the Panda
Partnership Interests shall be transferred to the TPS Partners, free of liens
and encumbrances. If the Purchase Obligation Closing occurs (i.e., TECO
concludes that the foregoing closing condition is satisfied), the Administrative
Agent will not be deemed to have made any warranty as to the lien status of the
Panda Partnership Interests.

 

4.8.     Power of Attorney.

 

(a)     Each of Panda GP, Panda LP, and PEII hereby irrevocably authorizes,
empowers and appoints Administrative Agent to act as attorney-in-fact (in such
capacity, “Attorney-in-Fact”) in its name and on its behalf to do, execute and
perform any and all of the acts, deeds, matters and things necessary, expedient
or desirable to be done in connection with the rights and obligations of PEII,
Panda GP and Panda LP with respect to the Purchase Obligation and the
acceleration thereof and with respect to their rights to enforce the TECO
Guaranty, including in each such case, but not limited to, exercising any rights
in connection therewith and executing all such documents as may be necessary or
desirable in connection therewith and enforcing the rights of PEII, Panda GP or
Panda LP with respect thereto.

 

(b)     This power of attorney in favor of the Administrative Agent is coupled
with an interest and each of PEII, Panda GP and Panda LP hereby acknowledges
consideration therefor.

 

  5.   Subordination.

 

5.1.     TPS, as agent for TECO and the TPS Partners under the Make-Whole
Agreement, subordinates to Administrative Agent its security interest in the
TECO Collateral (collectively the “TECO Security Interest”). Notwithstanding the
respective dates of attachment or perfection of the TECO Security Interest and
the security interest of Administrative Agent in the Shared Collateral granted
pursuant to the Panda Partners Security Agreements and any other security
interest of Administrative Agent in the “Collateral”, as defined in the
Revolving Credit Agreement (collectively, the “Revolver Security Interest”), the
Revolver Security Interest shall at all times be prior to the TECO Security
Interest.

 

5.2.     The TECO Security Interest is subordinated in right of payment to all
“Obligations” (as defined in the Revolving Credit Agreement) now existing or
hereafter arising, together with all costs of collecting such Obligations
(including attorneys’ fees), including, without limitation, all interest
accruing after the commencement by or against either of the Panda

 

 

5



--------------------------------------------------------------------------------

 

Partners of any bankruptcy, reorganization or similar proceeding, and all
obligations under the Revolving Credit Agreement (the “Senior Debt”).

 

5.3.     TECO and the TPS Partners will not demand or receive from PEII, PLC or
the Panda Partners (and neither PEII, PDC, PLC nor either Panda Partner will pay
to TECO and the TPS Partners) performance of the TECO Security Interest, by way
of payment, prepayment, setoff, lawsuit or otherwise, nor will TECO and the TPS
Partners exercise any remedy with respect to the TECO Collateral, nor will TECO
and the TPS Partners commence, or cause to commence, prosecute or participate in
any administrative, legal or equitable action against PEII and/or the Panda
Partners in order to collect or enforce any of the Subordinated Obligations, for
so long as any portion of the Senior Debt remains outstanding. The foregoing
notwithstanding, in the event the Administrative Agent has been paid in
accordance with Section 4.7, the Revolver Security Interest in the TPGC
Collateral shall be released, and the TPS Partners and TECO shall be free to
exercise all of their respective remedies under the TECO Security Agreements
with respect to the TPGC Collateral, but the TECO Security Interest with respect
to any other portion of the Shared Collateral shall remain subordinated in
accordance herewith.

 

5.4.     TECO and the TPS Partners shall promptly deliver to Administrative
Agent in the form received (except for endorsement or assignment by TECO and the
TPS Partners where required by Administrative Agent) for application to the
Senior Debt any payment, distribution, security or proceeds received by TECO and
the TPS Partners with respect to the Make-Whole Agreement and the TECO Security
Agreements (collectively, “Subordinated Obligations”) other than in accordance
with this Agreement and other than (a) any payment to reimburse TECO for any
Cure Payment, and (b) any amount payable by the Panda Partners to the TPS
Partners or TPGC pursuant to the Limited Partnership Agreement.

 

5.5.     If any of PEII, PDC, PLC, Panda GP or Panda LP experience any
“Insolvency Event”, as defined in the Revolving Credit Agreement, these
provisions shall remain in full force and effect, and Administrative Agent’s
claims against PEII, PDC, PLC and the Panda Partners shall be paid in full
before any payment is made with respect to the Subordinated Obligations to TECO
and the TPS Partners.

 

5.6.     No amendment of the documents evidencing or relating to the
Subordinated Obligations shall directly or indirectly modify the provisions of
this Agreement in any manner which might terminate or impair the subordination
of the Subordinated Obligations or the subordination of the TECO Security
Interest.

 

5.7.     This Agreement shall remain effective for so long as PEII, PDC, PLC,
Panda GP or Panda LP owes any amounts to Administrative Agent, Issuing Bank or
any Lender under the Revolving Credit Agreement, any Revolver Security Agreement
or otherwise. If, at any time after payment in full of the Senior Debt any
payments of the Senior Debt must be disgorged by Administrative Agent, Issuing
Bank or any Lender for any reason (including, without limitation, the bankruptcy
of PEII, Panda GP or Panda LP), this Agreement and the relative rights and
priorities set forth herein shall be reinstated as to all such disgorged
payments as though such payments had not been made and TECO and the TPS Partners
shall immediately pay over to Administrative Agent all payments received with
respect to the Subordinated Obligations to the extent that such payments would
have been prohibited hereunder. At any time

 

 

6



--------------------------------------------------------------------------------

 

and from time to time, without notice to TECO and the TPS Partners,
Administrative Agent may take such actions with respect to the Senior Debt as
Administrative Agent, in its sole discretion, may deem appropriate, including,
without limitation, terminating advances to the Panda Partners, extending the
time of payment, increasing applicable interest rates, renewing, compromising or
otherwise amending the terms of any documents affecting the Senior Debt and any
collateral securing the Senior Debt, and enforcing or failing to enforce any
rights against the PEII, PDC, PLC, the Panda Partners or any other person,
provided, however, that at no time shall the principal amount of the Senior Debt
exceed (a) $60,000,000 or (b) such greater amount than $60,000,000 with the
consent of TECO and the TPS Partners, such consent not to be unreasonably
withheld or delayed. No such action or inaction shall impair or otherwise affect
Administrative Agent’s rights hereunder.

 

5.8.     The Administrative Agent and the Panda Parties agree that none of them
will enter into any control agreement with respect to any of the Shared
Collateral comprised of certificated securities, instruments or chattel paper,
other than control agreements perfecting the Revolver Security Interest, and the
Administrative Agent agrees that it will not hold or agree to hold any of the
Shared Collateral as bailee or agent for any other person or entity claiming a
security interest in the Shared Collateral. Upon the termination of the Lien of
the Administrative Agent in any of the Shared Collateral, and, to the extent
permitted by applicable law, to the extent TPS as agent retains a Lien in such
Shared Collateral, to the extent that such Shared Collateral has not been
applied to satisfy the Senior Debt secured thereby, the Administrative Agent
shall deliver to TPS as agent for TECO and the TPS Partners any certificated
securities, instruments or chattel paper comprising Shared Collateral then in
the Administrative Agent’s possession.

 

6.     Conditions Precedent. The closure of the transactions contemplated hereby
is subject to the following conditions having been satisfied or waived.

 

6.1.     Closing Documents. Each of TECO, the TPS Partners, PEII, the Panda
Partners, and Administrative Agent shall have received a duly executed original,
dated as of the “Closing Date” (as defined in the Revolving Credit Agreement),
of each of this Agreement, the Make-Whole Agreement, the Fourth Amendment to
Limited Partnership Agreement, the Fifth Amendment to Limited Partnership
Agreement, and the TECO Guaranty.

 

6.2.     Assignment of Partnership Interests. The Panda Partners shall deliver
to Administrative Agent executed undated assignment of partnership interest
certificates with respect to the Panda Partnership Interests. In the event that
the Purchase Obligation is accelerated in accordance with the terms of this
Agreement, such certificates shall immediately and without further acts by the
Panda Partners become effective to allow and permit Administrative Agent, or the
TPS Partners if such certificates are transferred to them by Administrative
Agent, to close the Purchase Obligation and to possess and own the Panda
Partnership Interests.

6.3.     Representations and Warranties. Each of the representations and
warranties set forth herein shall be true and correct as of the date hereof.

 

7



--------------------------------------------------------------------------------

 

6.4.     Opinions. Administrative Agent shall have received an opinion of
counsel to TECO and the TPS Partners in form and substance reasonably
satisfactory to Administrative Agent, and TECO and the Administrative Agent
shall have received an opinion or opinions of counsel to PEII and the Panda
Partners in form and substance reasonably satisfactory to TECO and the
Administrative Agent.

 

6.5.     Good Standing Certificates. Administrative Agent shall have received a
good standing certificate from each jurisdiction in which TECO or a TPS Partner
is organized or incorporated. TECO shall have received a good standing
certificate from each jurisdiction in which PEII, PLC or a Panda Partner is
organized or incorporated.

 

6.6.     Payment at Closing. TPS shall have received payment in the amount of
$28,200,418.00 with respect to its loan to PLC Development Holdings.

 

  7.   Miscellaneous.

 

7.1.     Representations and Warranties. Each of TPS GP, TPS LP, TECO, Panda GP,
Panda LP, and PEII (collectively, “Counterparties” and each a “Counterparty”)
represent and warrant as follows:

 

(a)     Counterparty is duly incorporated, organized, validly existing and in
good standing under the laws of the state of its organization and has full
corporate power and authority to enter into and perform its obligations under
this Agreement.

 

(b)     The execution, delivery and performance by Counterparty of this
Agreement have been duly authorized by all necessary corporation or other
organizational action, and do not and will not require any further consents or
approvals which have not been obtained, other than consents or approvals which
can reasonably be expected to be obtained prior to the time required for
performance, or violate any provision of any law, regulation, order, judgment,
injunction or similar matters or breach any agreement presently in effect with
respect to or binding on Counterparty.

 

(c)     This Agreement is legal, valid and binding obligations of Counterparty,
enforceable against Counterparty in accordance with their respective terms,
subject to applicable bankruptcy, insolvency and other laws of general
application limiting the enforceability of creditors’ rights and to the fact
that specific performance, injunction and other equitable remedies are available
only in the discretion of the court.

 

(d)     Each Counterparty acknowledges that it is receiving certain intangible
and incalculable consideration from the provision of the Purchase Obligation,
which such consideration includes the willingness of the Lenders to enter the
Credit Agreement, the willingness of the other Parties to enter into this
Agreement, the Make-Whole Agreement and the TECO Guaranty, and to engage in the
transactions envisioned thereby.

 

(e)     As of the date hereof, the Limited Partnership Agreement is in full
force and effect.

 

 

8



--------------------------------------------------------------------------------

 

7.2. Panda Representations and Warranties.

 

(a)     Each of the Panda Partners and PEII acknowledges that the value paid for
the Panda Partnership Interests is expected to be less than $60,000,000 prior to
January 1, 2007, and that amount paid for an exercise for the Purchase
Obligation may be less than $60,000,000 if the Purchase Obligation were
accelerated such that the sale of the Panda Partnership Interests closes before
January 1, 2007.

 

(b)     Each of the Panda Partners and PEII represents that there are no Liens
on the Panda Partnership Interests other than the Revolver Security Interest or
the TECO Security Interest.

 

7.3.     Covenants.

 

(a)     The TPS Partners and the Panda Partners agree that they will not amend
the Limited Partnership Agreement in any way that affects the Purchase
Obligation without the prior written consent of the Administrative Agent.

 

(b)     TECO and the TPS Partners agree that the Purchase Obligation will be
fulfilled regardless of (i) any Panda Partner’s default or failure to perform
under the Limited Partnership Agreement, (ii) any Panda Partner’s default under
the Revolving Credit Agreement, or (iii) whether a party other than the Panda
Partners holds the Panda Partnership Interest as a result of any foreclosure or
sale by Administrative Agent, whether such holder is Administrative Agent or a
foreclosure purchaser. Administrative Agent or its designee shall be entitled
(but not obligated) to cure any defaults of the Panda Partners under the Limited
Partnership Agreement

 

(c)     Counterparty agrees that from time to time Counterparty shall promptly
execute and deliver all such further documents and instruments, as
Administrative Agent may at any time may reasonably request, in order to perfect
and protect the assignment and security interest granted or intended to be
granted hereby or to enable Administrative Agent to exercise and enforce its
rights and remedies hereunder with respect to the Purchase Obligation. Without
limiting the generality of the foregoing, Counterparty shall execute and file
such instruments, endorsements or notices, as may be reasonably necessary or
desirable, or as Administrative Agent may reasonably request, in order to
perfect and preserve the assignments and security interests granted or purported
to be granted hereby.

 

(d)     Each of the Panda Partners agrees that it will not initiate, and PEII
agrees that it will not cause or allow to be caused, an Insolvency Event against
either or both of the Panda Partners.

 

7.4.     Notices. Except as otherwise expressly provided herein, all notices,
requests and demands to or upon the respective parties hereto to be effective
shall be in writing (including by telecopy), and shall be deemed to have been
duly given or made when delivered by hand or by certified mail, or, in the case
of telecopy notice, when sent during business hours with confirmation of
receipt, or, in the case of a nationally recognized overnight courier service,
one Business Day after delivery to such courier service, addressed, in the case
of each party hereto, at the address specified in Schedule 2 hereto, or to such
other address as may be designated by any party in a written notice to the other
parties hereto.

 

 

9



--------------------------------------------------------------------------------

 

7.5.     Amendment. None of the terms and conditions of this Agreement may be
changed, waived, modified or varied in any manner whatsoever unless in writing
duly signed by the parties hereto.

 

7.6.     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
except that no party (other than the TPS Partners, who may assign their
respective rights to TECO or to other entities that are directly or indirectly
wholly-owned by TECO, and other than the Administrative Agent, whose rights may
be assigned to a successor Administrative Agent under the Revolving Credit
Agreement) may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of the other parties.

 

7.7.     Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

 

7.8.     Severability. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

7.9.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall be an
original, but all of which together shall constitute one and the same
instrument.

 

7.10.     Governing Law; Submission to Jurisdiction;Waiver of Jury Trial.

 

(a)     THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO
CONFLICTS OF LAW OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW (OR ANY SUCCESSOR PROVISION THERETO)) AND ANY PROVISION THAT WOULD REQUIRE
THE APPLICATION OF THE UNIFORM COMMERCIAL CODE AS ENACTED IN ANOTHER
JURISDICTION WITH REGARD TO THE PERFECTION OF A SECURITY INTEREST IN THE
COLLATERAL.

 

(b)     Any legal action or proceeding with respect to this Agreement and any
action for enforcement of any judgment in respect thereof shall be brought in
the courts of the State of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Agreement,
each of the parties hereto hereby accepts for itself and in respect of its
property, generally and unconditionally, the exclusive jurisdiction of the
aforesaid courts and appellate courts from any thereof. The parties each
irrevocably designates and appoints CT Corporation System, 111 8th Avenue, New
York, New York 10011, as its authorized agent to receive for and on its behalf
service of process out of any of the aforementioned courts in any such action or
proceeding. In addition, each party irrevocably consents to the service of
process out of any of the aforementioned courts in any such action or

 

10



--------------------------------------------------------------------------------

 

proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to each at its address as specified in Schedule 2. Each party
each hereby irrevocably waives any objection which it may now or hereafter have
to the laying of venue of any of the aforesaid actions or proceedings arising
out of or in connection with this Agreement brought in the courts referred to
above and hereby further irrevocably waives and agrees not to plead or claim in
any such court that any such action or proceeding brought in any such court has
been brought in an inconvenient forum. Nothing herein shall affect the right of
a party to serve process in any other manner permitted by law.

 

(c)     TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY MATTER
ARISING HEREUNDER OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY.

 

 

11



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Consent and Acceleration
Agreement as of the date first above written.

 

TPS GP, INC.

By:

 

/s/     Michael R. Schuyler

   

--------------------------------------------------------------------------------

Name:

 

Michael R. Schuyler

Title:

 

Vice President

TPS LP, INC.

By:

 

/s/     Michael R. Schuyler

   

--------------------------------------------------------------------------------

Name:

 

Michael R. Schuyler

Title:

 

Vice President

PANDA GS V, LLC

By:

 

/s/     Robert K. Simmons

   

--------------------------------------------------------------------------------

Name:

 

Robert K. Simmons

Title:

 

Senior Vice President

PANDA GS VI, LLC

By:

 

/s/     Robert K. Simmons

   

--------------------------------------------------------------------------------

Name:

 

Robert K. Simmons

Title:

 

Senior Vice President

PANDA ENERGY INTERNATIONAL, INC.

By:

 

/s/     Robert K. Simmons

   

--------------------------------------------------------------------------------

Name:

 

Robert K. Simmons

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

TECO POWER SERVICES CORPORATION

By:

 

/s/     Michael R. Schuyler

   

--------------------------------------------------------------------------------

Name:

 

Michael R. Schuyler

Title:

 

Vice President – Marketing and Development

     

TECO ENERGY, INC.

By:

 

/s/     Sandra W. Callahan

   

--------------------------------------------------------------------------------

Name:

 

Sandra W. Callahan

Title:

 

Vice-President – Treasury and Risk Management (Treasurer) and Assistant
Secretary

BAYERISCHE HYPO-  UND VEREINSBANK

AG, NEW YORK BRANCH, as Administrative Agent

By:

 

/s/     Joe Geraghty

   

--------------------------------------------------------------------------------

Name:

 

Joe Geraghty

Title:

 

Director

By:

 

/s/     Michael E. Terry

   

--------------------------------------------------------------------------------

Name:

 

Michael E. Terry

Title:

 

Director, Global Project Finance

 

 

13



--------------------------------------------------------------------------------

 

Schedule 1

to Consent and Acceleration Agreement

 

“Adjusted Purchase Price” shall mean the Payment Amount, reduced by the sum of
(i) any amounts due and payable from the Panda Partners to TPS under Sections
2.2 and 2.5 of the Make-Whole Agreement, plus (ii) any Cure Payments made by
TECO that have not been paid in full to TECO under Sections 2.3 and 2.5 of the
Make-Whole Agreement.

 

“Administrative Agent” shall have the meaning set forth in the preamble to this
Agreement.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including all directors, officers, managers and general
partners of such Person), controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
the first Person possesses, directly or indirectly, the power to (i) vote 10% or
more of the securities having ordinary voting power for the election of
directors or other governing body of a corporation or 10% or more of the
partnership, limited liability company or other ownership interests of a
partnership or limited liability company, or (ii) direct or cause the direction
of the management and policies of such corporation, partnership or limited
liability company, whether through the ownership of voting securities or
ownership interests, by contract or otherwise

 

“Agreement” shall have the meaning assigned thereto in the preamble to this
Agreement.

 

“Business Day” shall mean any day excluding Saturday, Sunday and any day which
in Tampa, Florida, Dallas, Texas or New York, New York is a legal holiday or a
day on which banking institutions are authorized or required by law or other
government actions to close.

 

“Capitalization” shall mean the sum of Total Debt and Consolidated Shareholders
Equity, in each case, as at the date of any determination thereof.

 

“Capitalized Lease Obligations” shall mean, as to any Person, all rental
obligations as lessee which, under GAAP, are or will be required to be
capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with GAAP.

 

“Consolidated Adjusted Interest Expense” shall mean, for any period, the sum of
Interest Expense (a) of TECO and its subsidiaries and (b) accruing on any
Indebtedness of any other Person to the extent such Indebtedness is guaranteed
by TECO or any of its subsidiaries, but excluding any Interest Expense (i) on
Non-Recourse Indebtedness; and (ii) on Indebtedness of a Person before the date
(A) it becomes a subsidiary of TECO, (B) it is merged or consolidated with TECO
or (C) a subsidiary of TECO or its assets are acquired by TECO to the extent
that income or loss of such Person is excluded under the definition of
Consolidated Adjusted Net Income, each determined for such period on a
consolidated basis in accordance with GAAP.

 

“Consolidated Adjusted Net Income” shall mean, for any period, the net income or
loss of TECO and its subsidiaries for such period determined on a consolidated
basis in accordance with GAAP (and before giving effect to any elimination of
minority interests in non-wholly

 

 

Schedule 1: page 1



--------------------------------------------------------------------------------

 

owned subsidiaries); provided that there shall be excluded the income or loss of
any Person accrued before (a) the date it becomes a subsidiary of TECO, (b) the
date it is merged into or consolidated with TECO or any subsidiary of TECO or
(c) the date its assets are acquired by TECO or any subsidiary of TECO, other
than amounts of income accrued before such date which are actually paid as
dividends after such date.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Adjusted Net
Income for such period plus (a) without duplication and to the extent deducted
in determining such Consolidated Adjusted Net Income, the sum of (i)
Consolidated Adjusted Interest Expense for such period, (ii) consolidated income
tax expense for such period, (iii) all amounts attributable to depreciation and
amortization for such period and (iv) any extraordinary non-cash charges for
such period, and minus (b) without duplication and to the extent included in
determining such Consolidated Adjusted Net Income, any extraordinary gains for
such period, all determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Shareholders Equity” shall mean, as of the date of any
determination, the consolidated tangible net worth of TECO and its subsidiaries,
and including amounts attributable to (a) junior subordinated debentures,
provided that such junior subordinated debentures have subordination and
deferral features substantially similar to those in the TECO Subordinated
Debentures; and (b) preferred stock to the extent excluded from Total Debt,
minus the value of minority interests in any of TECO’s subsidiaries, and
disregarding unearned compensation associated with TECO’s employee stock
ownership plan or other benefit plans, foreign currency translation adjustments
and other comprehensive income adjustments, all determined in accordance with
GAAP.

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing any Indebtedness or lease obligation (each a “primary
obligation”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor or (c) otherwise to
assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be the maximum probable liability in respect thereof (assuming such
Person is required to perform thereunder) as determined in good faith by
Borrower in accordance with GAAP.

 

“Counterparty” and “Counterparties” shall have the meaning set forth in Section
7.1.

 

“Cure Payment” shall have the meaning set forth in Section 3.1(b).

 

“GAAP” shall mean generally accepted accounting principles in the United States
consistently applied.

 

 

Schedule 1: page 2



--------------------------------------------------------------------------------

 

“Governmental Authority” shall mean any national, state or local government
(whether domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, regulatory, public or statutory
instrumentality, authority, body, agency, bureau or entity or any arbitrator
with authority to bind a party to this Agreement at law.

 

“Indebtedness” shall have the meaning set forth in the Revolving Credit
Agreement.

 

“Interest Expense” shall mean, with respect to any Person, for any period, total
cash interest expense of such Person payable for such period with respect to all
outstanding Indebtedness of such Person, including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under hedging agreements to the extent such
net costs are allocable to such period in accordance with GAAP.

 

“Issuing Bank” shall have the meaning set forth in the Revolving Credit
Agreement.

 

“Lenders” shall have the meaning set forth in the preamble to this Agreement.

 

“Lien” shall have the meaning set forth in the Revolving Credit Agreement.

 

“Limited Partnership Agreement” shall have the meaning set forth in the preamble
to this Agreement.

 

“Make-Whole Agreement” shall mean the Make-Whole and Reimbursement Agreement
dated as of February 7, 2002, among the Panda Partners, the TPS Partners, PEII,
TPS and TECO.

 

“Material Adverse Effect” shall mean with respect to any Person,

 

(a)     a material adverse change in the business, property, results of
operations, or financial condition of such Person and its subsidiaries, taken as
a whole; or

 

(b)     any event or occurrence of whatever nature which materially and
adversely:

 

(i)     changes such Person’s ability to perform its obligations under this
Agreement or the Purchase Obligation, or

 

(ii)     impairs the legality, validity, binding effect or enforceability of
this Agreement or the Purchase Obligation.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Non-Recourse Indebtedness” shall mean Indebtedness which is not an obligation
of, and is otherwise without recourse to, the assets or revenues of TECO or any
subsidiary of TECO (other than the assets or revenues of TPS or any subsidiary
of TPS).

 

“Panda GP” shall mean Panda GS V, LLC, a Delaware limited liability company, and
its successors and assigns as permitted under this Agreement.

 

Schedule 1: page 3



--------------------------------------------------------------------------------

 

“Panda LP” shall mean Panda GS VI, LLC, a Delaware limited liability company,
and its successors and assigns as permitted under this Agreement.

 

“Panda Partners” shall mean Panda GP and Panda LP.

 

“Panda Partners Security Agreements” shall mean the Security Agreements dated
February 7, 2002, from the Panda Partners to the Administrative Agent, and each
other “Guarantor Security Agreement”, as that term is defined in the Revolving
Credit Agreement.

 

“Panda Partnership Interests” shall have the meaning specified for such term in
the Limited Partnership Agreement.

 

“Panda Triggering Event” shall mean an “Event of Default” (as defined under the
Revolving Credit Agreement) that has not been cured as permitted by this
Agreement.

 

“Payment Amount” shall mean an amount set forth in the table below as of the
date of the Purchase Obligation Closing:

 

Calendar Year

During Which

Purchase Obligation

Closing Occurred

--------------------------------------------------------------------------------

  

Payment Amount

--------------------------------------------------------------------------------

2002

  

$

35,000,000

2003

  

$

35,000,000

2004

  

$

40,000,000

2005

  

$

45,000,000

2006

  

$

50,000,000

2007

  

$

60,000,000

 

“PDC” shall mean Panda Development Corporation, a Delaware corporation.

 

“PEII” shall mean Panda Energy International, Inc., a Texas corporation, and its
successors and assigns as permitted under this Agreement.

 

“Person” shall mean any natural person, corporation, partnership, limited
liability company, firm, association, Governmental Authority, trust, trustee or
any other entity whether acting in an individual, fiduciary or other capacity.

 

“PLC” shall mean PLC Development Holdings, LLC, a Delaware limited liability
company.

 

“Purchase Obligation” shall have the meaning set forth in the preamble to this
Agreement.

 

“Purchase Obligation Closing” shall have the meaning specified for such term in
the Limited Partnership Agreement.

 

 

Schedule 1: page 4



--------------------------------------------------------------------------------

 

“Purchase Price” shall have the meaning specified for such term in the Limited
Partnership Agreement.

 

“Revolver Security Interest” is defined in Section 5 of this Agreement.

 

“Revolving Credit Agreement” shall have the meaning set forth in the preamble to
this Agreement.

 

“Revolving Loan Balance” shall have the meaning set forth Section 4.7(a).

 

“S&P” shall mean Standard & Poor’s Corporation.

 

“Senior Debt” is defined in Section 5 of this Agreement.

 

“Shared Collateral” shall mean all property and interests in property now owned
or hereafter acquired by PEII, the Panda Partners, or any “Subsidiary Guarantor”
(as that term is defined in the Revolving Credit Agreement) and upon which (a) a
security interest has been or is purported or intended to have been granted to
the Administrative Agent under the Panda Partners Security Agreements and (b) a
security interest has been or is purported to have been granted to TECO or the
TPS Partners under the Limited Partnership Agreement or the Make-Whole
Agreement, including but not limited to the TPGC Collateral.

 

“Significant Subsidiary” shall mean, collectively, Tampa Electric Company, a
Florida corporation, TPS and any other subsidiary of TECO, formed or acquired
after November 14, 2001 the total assets (after intercompany eliminations) of
which exceed 10% of the total assets of TECO and its subsidiaries (taken as a
whole).

 

“Special Triggering Event” shall mean any of the following events:

 

(i)     PEII or either of the Panda Partners shall become the subject of an
Insolvency Event (as defined in the Revolving Credit Agreement);

 

(ii)     The TECO Security Interest in the TECO Collateral ceases to be a
perfected lien, subject only to the lien of the Revolver Security Interest due
to any act or omission beyond the reasonable control of TECO, TPS GP, or TPS LP;
or

 

(iii)     A Cure Payment made by TECO has not been reimbursed in full with
interest in accordance with the Make-Whole Agreement.

 

“Subordinated Obligations” is defined in Section 5 of this Agreement.

 

“TECO” shall mean TECO Energy, Inc., a Florida corporation, and its successors
and assigns as permitted under this Agreement.

 

“TECO Collateral” shall mean all property and interests in property now owned or
hereafter acquired in or upon which a security interest has been or is purported
or intended to have been granted to TECO and the TPS Partners under the TECO
Security Agreements.

 

 

Schedule 1: page 5



--------------------------------------------------------------------------------

 

“TECO Credit Support” shall mean a letter of credit, in form and substance
reasonably acceptable to Administrative Agent, from a bank or banks whose long
term senior unsecured indebtedness is rated at least A by S&P and A2 by Moody’s,
in the amount of $60,000,000, in favor of the Administrative Agent securing the
obligations of the TPS Partners to pay up to $60,000,000 for the portion of the
purchase price payable under Section 4.7 for the Panda Partnership Interests
pursuant to the Purchase Obligation.

 

“TECO Guaranty” shall mean the guaranty from TECO for the benefit of the Panda
Partners of the obligations of the TPS Partners with respect to the Purchase
Obligation.

 

“TECO Security Agreements” shall mean the Collateral Assignment and Pledge
Agreement dated as of February 7, 2002, from PEII to TPS as agent for the TPS
Partners and TECO, the Collateral Assignment, Pledge and Security Agreements
dated as of February 7, 2002, from the Panda Partners to TPS as agent for the
TPS Partners and TECO, the Nonrecourse Guaranty and Collateral and Pledge
Agreement dated as of February 7, 2002, from PDC to TPS as agent for the TPS
Partners and TECO, and the Nonrecourse Guaranty and Collateral and Pledge
Agreement dated as of February 7, 2002, from PLC Development Holdings to TPS as
agent for the TPS Partners and TECO, as the same may be amended from time to
time.

 

“TECO Security Interest” is defined in Section 5 of this Agreement.

 

“TECO Subordinated Debentures” shall mean the 8.50% Junior Subordinated Notes
due 2041, issued by TECO on December 20, 2000, in the original principal amount
of $206,200,000.

 

“TECO Triggering Event” shall mean any one or more of the following events or
circumstances, unless TECO has delivered to the Administrative Agent a TECO
Credit Support, in which event and as long as such TECO Credit Support is in
effect, there shall be no TECO Triggering Events:

 

(i)     The ratio of Total Debt to Capitalization, as of the last day of each
fiscal quarter of TECO for the fiscal quarter then ended, shall be greater than
or equal to 0.65 to 1.00;

 

(ii)     TECO or any Significant Subsidiary shall default for a period beyond
any applicable grace period in the payment of any principal, interest or other
amount due under any agreement involving the borrowing of money or the advance
of credit (other than trade payables) and the outstanding amount or amounts
payable under all such agreements equals or exceeds $50,000,000;

 

(iii)     A final judgment or judgments shall be entered against TECO or any
Significant Subsidiary in the amount of $50,000,000 or more (net of amounts
covered by insurance) individually or in the aggregate (other than (i) a
judgment which is fully discharged within 30 days after its entry, or (ii) a
judgment, the execution of which is effectively stayed within 30 days after its
entry but only for 30 days after the date on which such stay is terminated or
expires) or, in the case of injunctive relief, which if left unstayed could
reasonably be expected to have a Material Adverse Effect on TECO;

 

(iv)     TECO shall grant a lien on more than 60% of the fair value of its
assets and the assets of its subsidiaries, taken as a whole, without granting a
lien to the Administrative Agent to

 

Schedule 1: page 6



--------------------------------------------------------------------------------

 

secure the TECO Guaranty or to secure the performance of the TPS Partners under
the Purchase Obligation; or

 

(v)     If, at any time that the credit rating of TECO is rated “BBB-” or lower
by S&P or “Baa3” or lower by Moody’s, the ratio of Consolidated EBITDA to
Consolidated Adjusted Interest Expense, as of the last day of each fiscal
quarter of TECO for the twelve months then ended, shall be less than 1.5 to 1.0.

 

“Total Debt” shall mean, without duplication, Indebtedness of TECO determined on
a consolidated basis outstanding at the date of any determination thereof, but
expressly excluding (a) Non-Recourse Indebtedness, (b) junior subordinated
debentures issued by TECO; provided that such junior subordinated debentures
have subordination and deferral features substantially similar to those in the
TECO Subordinated Debentures, and (c) preferred stock of TECO in an amount not
to exceed 10% of TECO’s Capitalization on such date.

 

“TPGC” shall mean TECO-PANDA Generating Company, L.P., a Delaware limited
partnership, and its successors and assigns as permitted under this Agreement.

 

“TPGC Collateral” shall mean the “Panda Partnership Interests”, as defined in
the Limited Partnership Agreement.

 

“TPS” shall mean TECO Power Services Corporation, a Florida corporation, and its
successors and assigns as permitted under this Agreement.

 

“TPS GP” shall mean TPS GP, Inc., a Florida corporation, and its successors and
assigns as permitted under this Agreement.

 

“TPS LP” shall mean TPS LP, Inc., a Florida corporation, and its successors and
assigns as permitted under this Agreement.

 

“TPS Partners” shall mean TPS GP and TPS LP.

 

“Triggering Event” shall mean a Panda Triggering Event, a TECO Triggering Event,
or a Special Triggering Event.

 

“Triggering Event Notice” shall mean a written notice of the occurrence of a
Triggering Event, specifying the Triggering Event, and stating the amount of the
Revolving Loan Balance as of the Triggering Event Notice Date.

 

“Triggering Event Notice Date” shall mean the date on which a Triggering Event
Notice is delivered to the TPS Partners.

 

 

Schedule 1: page 7



--------------------------------------------------------------------------------

 

Schedule 2

to Consent and Acceleration Agreement

 

Notices

 

If to a Panda Partner, address to the Panda Partner c/o PEII at its address
below.

 

If to PEII:

 

Panda Energy International, Inc.

4100 Spring Valley Road

Suite 1001

Dallas, TX 75244

Attention:           President

Telephone:         (972) 980-7159

Fax:                     (972) 980-6815

 

If to a TPS Partner, address to the TPS Partner c/o TPS as its address below.

 

If to TPS:

 

c/o TECO Power Services Corporation

702 North Franklin Street

Tampa, Florida 33602

Attention:           Michael R. Schuyler

Telephone:         (813) 228-4100

Fax:                     (813) 228-4811

 

If to TECO:

 

TECO Energy, Inc.

702 North Franklin Street

Tampa, Florida 33602

Attention:           Corporate Secretary

Telephone:         (813) 228-4100

Fax:                     (813) 228-4811

 

If to the Administrative Agent:

 

Bayerische Hypo- und Vereinsbank AG, New York Branch

150 East 42nd Street

New York, NY 10017

Attention:           Gillian Butchart

Telephone:         (212) 672-5799

Fax:                     (212) 672-5516

 

 

Schedule 2: page 1